Citation Nr: 1737849	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-41 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos.

2.  Entitlement to an initial (compensable) disability rating (or evaluation) for bilateral pleural plaques.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1958 to December 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2009, October 2010, October 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A claim for service connection for emphysema related to in-service asbestosis exposure was received in June 2009.  

The December 2009 and October 2010 rating decisions denied service connection for emphysema.  The October 2013 rating decision granted service connection for bilateral pleural plaques and assigned an initial noncompensable (0 percent) disability rating effective June 26, 2009 (the day the service connection claim for emphysema was received by VA), which was continued by the December 2013 rating decision.     

In an October 2015 substantive appeal (on a VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC, which was subsequently scheduled for August 2017, and notice was sent to the Veteran.  In an August 2017 written statement, through the representative, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issue of an initial (compensable) disability rating for bilateral pleural plaques is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during service.

2.  The currently diagnosed respiratory disorders of chronic obstructive pulmonary disease (COPD) and emphysema are related to in-service exposure to asbestos. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for COPD and emphysema have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for emphysema and COPD, constituting a full grant of the benefit sought on appeal with respect to the issue of service connection for a respiratory disorder.  Further, the Board is remanding the issue of an initial disability rating in excess of 0 percent for bilateral pleural plaques for additional development; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Service Connection for a Respiratory Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with emphysema and COPD, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) (2016) or manifesting within one year of service separation at 338 C.F.R. § 3.307 (2016) will not be further discussed.

The Veteran essentially contends that the claimed COPD is related to active service, specifically exposure to asbestos while working in the boiler room of ships during service.  See e.g., June 2009 service connection claim, January 2014 notice of disagreement.

First, the evidence of record demonstrates that the Veteran has current diagnosed COPD and emphysema.  See e.g., December 2009 VA examination report.

Next, the Board finds that the Veteran was exposed to asbestos during service.  The DD Form 214 notes that the Veteran was a boiler operator/technician during service.  The Veteran has consistently reported being tasked during service with replacing steam lines covered in asbestos insulation without breathing protection.  The Veteran reported that the air ventilation system would constantly blow asbestos into the air, which he would then breathe in.  See January 2014 notice of disagreement.  The Board finds that the Veteran's contentions concerning asbestos exposure in service are consistent with his occupational specialty and the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).     

After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed respiratory disorders are related to asbestos exposure during service.  There is evidence weighing both for and against the claim.  

In a December 2009 VA examination report, the VA examiner opined that the emphysema is not at least as likely as not due to in-service asbestos exposure, but did not provide a rationale for this opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

In a November 2013 VA examination report, the VA examiner opined that the emphysema and COPD are less likely than not related to service because, as noted in a 2007 chest x-ray report, the Veteran did not have an indication for asbestos-related lung problems, but rather had evidence for COPD.  The VA examiner attributed the severity of the Veteran's lung disorder to COPD/emphysema to "a much greater extent than the calcified and uncalcified pleural plaques progression."  The VA examiner noted that the Veteran had a long smoking history with the medical literature listing cigarette smoking as a main cause of emphysema.  Other main causes of emphysema include long-term exposure to airborne irritants of air pollution, manufacturing fumes, and coal and silica dust. 

Conversely, the evidence weighing in favor of the claim includes a February 2010 VA treatment record noting that in-service asbestos exposure is more likely than not contributing to the Veteran's breathing difficulty.  The February 2010 VA treatment record notes diagnoses of COPD and pleural plaque.  A January 2013 CT scan of the chest notes an impression of severe centrilobular emphysematous changes throughout both lungs as sequela of previous asbestos exposure.  An August 2015 VA treatment record notes that a recent CT scan of the Veteran's lungs reflected severe emphysema with calcifications suggesting previous asbestos exposure.  Further, in an April 2016 medical opinion letter, the Veteran's VA primary doctor opined that the Veteran has chronic obstructive lung disease from exposure to asbestos from working in the boiler room on ships during service.  

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence is at least in equipoise as to whether the current respiratory disorders were caused by the in-service asbestos exposure; thus, the criteria for service connection for COPD and emphysema have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.

    
ORDER

Service connection for COPD and emphysema is granted.


REMAND

Initial Rating for Bilateral Pleural Plaques

Pursuant to the provisions for rating respiratory disorders, Diagnostic Code 6600 through 6817 or 6822 through 6847 will not been combined with each other.  Rather a single disability rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2016).  

Based on these provisions, the Veteran will not receive separate disability ratings for the emphysema (Diagnostic Code 6603) and COPD (Diagnostic Code 6604) - granted herein - in addition to the 0 percent rating for bilateral pleural plaques currently assigned under Diagnostic Code 6899-6833.  Rather a single disability rating for the service-connected respiratory disorders will be assigned under the diagnostic code reflecting the predominant disability.  

The Board finds that, because of the nature of the rating criteria at 38 C.F.R. § 4.96, the issue of a higher initial rating for bilateral pleural plaques is inextricably intertwined with the downstream issues of initial ratings for the now service-connected COPD and emphysema.  The initial disability rating assigned for these additional respiratory disorders could significantly change the adjudication of the initial rating for bilateral pleural plaques currently on appeal because it directly relates to how VA rates respiratory disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also 38 C.F.R. § 4.96.  As such, the issue of a higher initial disability rating for bilateral pleural plagues will be deferred until an initial rating is assigned for COPD and emphysema.  

Accordingly, the issue of a higher initial disability rating for bilateral pleural plaques is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should implement the grant of service connection for COPD and emphysema, including assignment of an initial disability rating and effective date.

2.  Then, readjudicate the issue of a higher initial rating for bilateral pleural plaques.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


